Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 17 February 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Febry. 17th. 1807

We return’d to Town yesterday morning which was one of the most bitter Cold I ever experienced but fortunately were not frozen The Children bore the ride better than I expected though George could not refrain from tears nothing contributed so much towards producing a free circulation as the sight of Mr. Shaw with a letter from you my beloved friend written apparently in great spirits and containing the sauciest lines I ever perused I have a great inclination to have them published in the next Anthology for the sake of my sex in general to whom I hope they would prove a serious advantage to say any thing in their praise is surely unnecessary. you have but to exert the talents you so eminently to shine possess to shine almost unrivall’d—
I should have been much diverted could I have seen the Fathers of the Nation, “scampering away, as you so ludicrously represent, and think it a great pity, that no painter was present, to do justice to the Scene, and hand you all down to posterity, in so dignified a situation, & so perfectly expressive of the general situation of affairs. I fear Count G. must have been considerably discomposed by the effort, & Mr. Tracy must have been a little distress’d for the Counts 9 hairs, which he appear’d to take such interest in last winter—Give my love to Mr T. and tell him I still remember his good sayings with pleasure—
Your Brother tells me he wrote you about a week since, from him his quizical manner to me I suspect he has been writing some nonsense, concerning me, but you know him, and wont mind what he says—
I will speak to Mr. Shaw about the Pew, but I suppose you have mention’d it to him, he tells me you have written to him very fully. I have not yet found a Girl to do our Cooking, but I hope to do it before you return. your Mother advises me not to take a boy but to look for a man Servant, as she thinks a Boy would only prove a plague, and not answer our purpose at all. I have therefore commission’d Mr. Shaw, to look out for one, and hope to have all these matters arranged before you return—
The poor Woman of the house, owing to neglect, is not yet able to walk across the room yet   has been confined three weeks. I am sorry to have no reason to boast of Mr. Gullivers attention. However do not make yourself uneasy, the time for our stay is short and will soon slip away—
Your Mother & father are well, though much affected by the severity of the Season. Sister T. B got a bad Breast from her own imprudence, but was a little better yesterday, Thomas is as fat as ever, and Mr. Dexter in a thriving way. Adieu God bless you and send you safe back to the arms of your sincerely affectionate wife.

L C A.The Children are both well though the cold does not appear to agree with John
